             Case:20-12052-MER Doc#:1 Filed:03/18/20                                  Entered:03/18/20 18:56:35 Page1 of 50


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF COLORADO

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lone Western Star Development LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5677 County Road 106
                                  Elbert, CO 80106
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Elbert                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case:20-12052-MER Doc#:1 Filed:03/18/20                                        Entered:03/18/20 18:56:35 Page2 of 50
Debtor    Lone Western Star Development LLC                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                 proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            Case:20-12052-MER Doc#:1 Filed:03/18/20                                      Entered:03/18/20 18:56:35 Page3 of 50
Debtor   Lone Western Star Development LLC                                                         Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
            Case:20-12052-MER Doc#:1 Filed:03/18/20                                     Entered:03/18/20 18:56:35 Page4 of 50
Debtor    Lone Western Star Development LLC                                                        Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 18, 2020
                                                  MM / DD / YYYY


                             X   /s/ Bradley D. Henderson                                                 Bradley D. Henderson
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Representative




18. Signature of attorney    X   /s/ Aaron J. Conrardy                                                     Date March 18, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Aaron J. Conrardy
                                 Printed name

                                 Wadsworth Garber Warner Conrardy, P.C.
                                 Firm name

                                 2580 West Main Street
                                 Suite 200
                                 Littleton, CO 80120
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     303-296-1999                  Email address


                                 40030 CO
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                            Entered:03/18/20 18:56:35 Page5 of 50




 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $4,287,906.47
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                           $26,395,364.24
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                           $18,414,824.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                            Entered:03/18/20 18:56:35 Page6 of 50
 Debtor       Lone Western Star Development LLC                                                           Case number (if known)



       Creditor's Name and Address                                          Dates                   Total amount of value        Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Stratagem PC                                                 3/9/20                             $2,400.00              Secured debt
               14143 Denver West Parkway, Suite 450                                                                                   Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                    Other Prepayment for tax
                                                                                                                                 return preparation.

       3.2.
               See attached exhibit                                                                                 $0.00             Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Ford Motor Company                                        2019 Ford F-150 (leased) surrended to                         March 6, 2020                      $0.00
       PO Box 650575                                             dealer.
       Dallas, TX 75265


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       Frost Bank                                                Setoff funds on deposit, some of which                        3/10/20                    $53,865.13
       PO Box 1600                                               were earmarked for contractor payments.
       San Antonio, TX 78296                                     Last 4 digits of account number:


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
         Case:20-12052-MER Doc#:1 Filed:03/18/20                      Entered:03/18/20 18:56:35 Page7 of 50
                                    Lone Western Star Development LLC
                                            BILLS AND APPLIED PAYMENTS
                                             December 1, 2019 - March 10, 2020


DATE           TRANSACTION TYPE        MEMO/DESCRIPTION                                NUM                    AMOUNT
10 Pound Gorilla
 12/18/2019    Bill Payment (Check)                                                    204365                  -218.75
 12/06/2019    Bill                                                                    6335                     218.75
 01/17/2020    Bill Payment (Check)                                                    204429                    -93.75
 01/06/2020    Bill                                                                    6381                      93.75


ADV Systems
 12/03/2019    Bill Payment (Check)                                                    204325                  -600.00
 10/01/2019    Bill                                                                    1                        600.00


Alyssa Mizezabielski
 12/03/2019    Bill Payment (Check)                                                    204326                  -215.38
 11/21/2019    Bill                    1210003                                         W/E112119 [1210003]      215.38
 02/18/2020    Bill Payment (Check)                                                    204535                  -121.73
 02/06/2020    Bill                                                                    2020.1                   121.73
 03/02/2020    Bill Payment (Check)                                                    204553                  -125.19
 03/02/2020    Bill                                                                    2020.2                   125.19


Anne E. Freed dba Kitchens & Baths, LLC (Linked to RedTeam)
 12/03/2019    Bill Payment (Check)                                                    204327                -15,400.00
 10/10/2019    Bill                    1040002                                         AF-2161 [1040002]     15,400.00


ARC Document Solutions, LLC
 12/03/2019    Bill Payment (Check)                                                    204328                 -1,250.09
 11/19/2019    Bill                                                                    10438442               1,169.16
 11/01/2019    Bill                                                                    10420519                  80.93
 12/18/2019    Bill Payment (Check)                                                    204368                  -661.49
 12/16/2019    Bill                                                                    10470527                 199.72
 11/01/2019    Bill                                                                    10330939                 212.79
 12/10/2019    Bill                                                                    10464828                 248.98
 01/03/2020    Bill Payment (Check)                                                    204399                 -1,263.22
 12/24/2019    Bill                                                                    10480952               1,263.22
 01/17/2020    Bill Payment (Check)                                                    204432                  -196.45
 12/30/2019    Bill                                                                    10486291                  10.79
 01/03/2020    Bill                                                                    10486291R                185.66
 02/03/2020    Bill Payment (Check)                                                    204461                  -680.22
 01/15/2020    Bill                                                                    10486291RR               233.27
 01/23/2020    Bill                                                                    10511372                 446.95
 02/18/2020    Bill Payment (Check)                                                    204536                  -168.18
 01/31/2020    Bill                                                                    10523763                 168.18


Artisan and Truckers Casualty Co.
 01/17/2020    Bill Payment (Check)                                                    204433                  -392.30



                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00                              1/12
         Case:20-12052-MER Doc#:1 Filed:03/18/20                      Entered:03/18/20 18:56:35 Page8 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                      AMOUNT
 01/01/2020     Bill                                                                   01545935-0-010120          392.30
 02/03/2020     Bill Payment (Check)                                                   204462                    -392.30
 02/01/2020     Bill                                                                   01545935-0-020120          392.30
 02/18/2020     Bill Payment (Check)                                                   204537                    -392.30
 02/18/2020     Bill                                                                   01545935-121720            392.30


AT&T
 12/18/2019     Bill Payment (Check)                                                   204364                    -167.19
 12/03/2019     Bill                                                                   21449118712623-120319      167.19
 01/17/2020     Bill Payment (Check)                                                   204434                    -166.37
 01/03/2020     Bill                                                                   21449118712623-010320      166.37


AT&T Mobility
 12/04/2019     Bill Payment (Check)                                                   204363                    -504.17
 11/24/2019     Bill                   Acct: 287235256341                                                         504.17
 01/09/2020     Bill Payment (Check)                                                   204426                    -488.27
 12/24/2019     Bill                   Acct: 287235256341                              12-24-19                   488.27
 02/06/2020     Bill Payment (Check)                                                   204495                    -450.97
 02/06/2020     Bill                   Acct: 287235256341                              1/24/2020                  450.97
 03/09/2020     Bill Payment (Check)                                                   10004                     -477.16
 03/09/2020     Bill                   Acct: 287235256341                              2-24-2020                  477.16


Atlas Construction Group
 12/18/2019     Bill Payment (Check)                                                   204391                  -33,872.81
 11/01/2019     Bill                   1040002                                         Pay App 1 [1040002]     33,872.81


CDS Muery (Linked to RedTeam)
 12/03/2019     Bill Payment (Check)                                                   204353                   -2,670.00
 10/14/2019     Bill                   1090001                                         1910098 [1090001]        2,670.00
 02/03/2020     Bill Payment (Check)                                                   204488                  -11,815.00
 11/12/2019     Bill                   1090001                                         1911142 [1090001]        3,315.00
 11/12/2019     Bill                   1090001                                         1911141 [1090001]        8,500.00
 02/12/2020     Bill Payment (Check)                                                   204496                  -14,010.00
 12/10/2019     Bill                   1090001                                         1912035 [1090001]       11,750.00
 12/09/2019     Bill                   1090001                                         1912010 [1090001]        2,260.00


City of McKinney
 12/03/2019     Bill Payment (Check)                                                   204329                    -292.31
 11/08/2019     Bill                                                                   255469-97210-110819        152.45
 11/08/2019     Bill                                                                   255469-99444-110819        139.86
 01/03/2020     Bill Payment (Check)                                                   204400                    -157.10
 12/09/2019     Bill                                                                   255469-99444-120919        157.10
 01/03/2020     Bill Payment (Check)                                                   204401                    -152.45
 12/09/2019     Bill                                                                   255469-97210-120919        152.45
 02/03/2020     Bill Payment (Check)                                                   204463                    -373.06
 01/21/2020     Bill                                                                   255469-99444-011020        205.36
 01/10/2020     Bill                                                                   255469-97210-011020        167.70


City of San Antonio



                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00                                2/12
          Case:20-12052-MER Doc#:1 Filed:03/18/20                     Entered:03/18/20 18:56:35 Page9 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                      AMOUNT
 12/18/2019     Bill Payment (Check)                                                   204369                  -12,885.40
 12/17/2019     Bill                                                                   Jan2020                 12,885.40
 01/17/2020     Bill Payment (Check)                                                   204435                  -12,885.40
 01/16/2020     Bill                                                                   Feb2020                 12,885.40
 02/03/2020     Bill Payment (Check)                                                   204464                   -6,000.00
 01/17/2020     Bill                                                                   91427081                 6,000.00


Collin County Clerk
 01/02/2020     Bill Payment (Check)                                                   204398                      -30.00
 01/02/2020     Bill                                                                   Recording Fee               30.00


Colorado Depertment of Revenue
 12/18/2019     Bill Payment (Check)                                                   204396                   -5,181.00
 12/09/2019     Bill                   L0790714720                                     LO790714720              5,181.00
                                       Acct: 25670475


Comcast
 12/03/2019     Bill Payment (Check)                                                   204330                    -617.15
 11/11/2019     Bill                                                                   11/11/2019                 323.52
 11/23/2019     Bill                                                                   11/23/2019                 293.63
 12/18/2019     Bill Payment (Check)                                                   204370                    -304.86
 12/11/2019     Bill                                                                   12/11/2019                 304.86
 01/03/2020     Bill Payment (Check)                                                   204402                    -293.63
 12/23/2019     Bill                                                                   12/23/2019                 293.63
 01/17/2020     Bill Payment (Check)                                                   204436                    -298.16
 01/11/2020     Bill                                                                   01/11/2020                 298.16
 02/03/2020     Bill Payment (Check)                                                   204465                    -601.75
 01/23/2020     Bill                                                                   01/23/20                   303.59
 01/11/2020     Bill                                                                   01/11/20                   298.16
 02/26/2020     Bill Payment (Check)                                                   204550                    -264.67
 02/11/2020     Bill                                                                   02/11/2020                 264.67
 03/03/2020     Bill Payment (Check)                                                   204557                    -150.64
 02/23/2020     Bill                                                                   02/23/20                   150.64


Cort Business Services Corp
 12/18/2019     Bill Payment (Check)                                                   204371                    -239.00
 12/03/2019     Bill                                                                   7047539                    239.00
 01/17/2020     Bill Payment (Check)                                                   204437                    -169.74
 01/03/2020     Bill                                                                   7084888                    169.74
 02/18/2020     Bill Payment (Check)                                                   204538                    -194.74
 02/04/2020     Bill                                                                   7110417                    194.74


CPS Energy
 12/03/2019     Bill Payment (Check)                                                   204331                    -106.82
 11/19/2019     Bill                                                                   11/19/19                   106.82
 01/03/2020     Bill Payment (Check)                                                   204403                      -69.38
 12/18/2019     Bill                                                                   300-4406-541-12/18/19       69.38
 02/03/2020     Bill Payment (Check)                                                   204466                      -79.59
 01/23/2020     Bill                                                                   300-4406-541-01/23/20       79.59



                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00                                3/12
        Case:20-12052-MER Doc#:1 Filed:03/18/20                      Entered:03/18/20 18:56:35 Page10 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                AMOUNT


Creative Visions
 02/12/2020     Bill Payment (Check)                                                   204531             -6,000.00
 02/12/2020     Bill                                                                   4065                   6,000.00


Cutter Energy Solutions, LLC
 02/12/2020     Bill Payment (Check)                                                   204497             -1,500.00
 12/17/2019     Bill                   1090001                                         1893 [1090001]         1,500.00


Deep Rock
 12/18/2019     Bill Payment (Check)                                                   204372                   -90.83
 12/07/2019     Bill                                                                   17067033 120719          90.83
 01/17/2020     Bill Payment (Check)                                                   204438                   -66.83
 01/04/2020     Bill                                                                   17067033 010420          66.83
 02/18/2020     Bill Payment (Check)                                                   204539                   -96.30
 02/01/2020     Bill                                                                   17067033 020120          96.30


Douglas R. Wagner
 12/03/2019     Bill Payment (Check)                                                   204332             -3,333.34
 12/03/2019     Bill                                                                   12/3/2019              3,333.34
 12/18/2019     Bill Payment (Check)                                                   204373             -3,333.34
 12/17/2019     Bill                                                                   12/17/2019             3,333.34
 01/03/2020     Bill Payment (Check)                                                   204404             -3,367.34
 01/03/2020     Bill                                                                   01/03/20               3,333.34
 01/01/2020     Bill                                                                   W/E010120                34.00
 01/17/2020     Bill Payment (Check)                                                   204439             -3,333.34
 01/16/2020     Bill                                                                   01/16/20               3,333.34
 02/03/2020     Bill Payment (Check)                                                   204467             -3,333.34
 02/03/2020     Bill                                                                   02/03/20               3,333.34
 02/18/2020     Bill Payment (Check)                                                   204540             -1,666.67
 02/18/2020     Bill                                                                   02/18/20               1,666.67


Evan Fall Protection
 02/03/2020     Bill Payment (Check)                                                   204468            -14,435.00
 12/13/2019     Bill                                                                   4720               14,435.00


Evangel Partners, LLC
 12/03/2019     Bill Payment (Check)                                                   204333             -3,100.00
 12/03/2019     Bill                                                                   DecRent2019            3,100.00
 01/03/2020     Bill Payment (Check)                                                   204405             -3,100.00
 01/03/2020     Bill                                                                   JanRent2020            3,100.00
 02/03/2020     Bill Payment (Check)                                                   204469             -3,100.00
 02/03/2020     Bill                                                                   FebRent2020            3,100.00
 03/03/2020     Bill Payment (Check)                                                   204558             -3,100.00
 03/02/2020     Bill                                                                   MarRent2020            3,100.00
 03/09/2020     Bill Payment (Check)                                                   10001              -3,100.00
 03/09/2020     Bill                                                                   AprRent2020            3,100.00


FASTSIGNS


                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00                             4/12
        Case:20-12052-MER Doc#:1 Filed:03/18/20                      Entered:03/18/20 18:56:35 Page11 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                  AMOUNT
 01/03/2020     Bill Payment (Check)                                                   204406                  -527.18
 12/31/2019     Bill                                                                   47326736                527.18


FedEx
 12/03/2019     Bill Payment (Check)                                                   204334                  -435.58
 11/20/2019     Bill                                                                   6-844-48969             113.66
 11/27/2019     Bill                                                                   6-851-83358             321.92
 12/18/2019     Bill Payment (Check)                                                   204374                  -134.61
 12/11/2019     Bill                                                                   6-864-75894              80.03
 12/04/2019     Bill                                                                   6-857-69829              54.58
 01/03/2020     Bill Payment (Check)                                                   204421                  -165.00
 12/25/2019     Bill                                                                   6-879-60346             121.50
 01/01/2020     Bill                                                                   6-885-83506              43.50
 01/17/2020     Bill Payment (Check)                                                   204440                  -156.76
 01/15/2020     Bill                                                                   6-897-81416              68.08
 01/08/2020     Bill                                                                   6-891-03413              88.68
 02/03/2020     Bill Payment (Check)                                                   204470                   -42.97
 01/29/2020     Bill                                                                   6-911-63749              42.97
 02/18/2020     Bill Payment (Check)                                                   204541                   -74.26
 02/05/2020     Bill                                                                   6-918-48509              42.77
 02/12/2020     Bill                                                                   6-926-35130              31.49
 02/26/2020     Bill Payment (Check)                                                   204551                  -184.72
 02/19/2020     Bill                                                                   6-933-57747             184.72
 03/02/2020     Bill Payment (Check)                                                   204554                   -12.45
 12/26/2020     Bill                                                                   6-940-15728              12.45


Flex Fleet Rental
 12/03/2019     Bill Payment (Check)                                                   204335                  -991.25
 11/30/2019     Bill                                                                   300028273               991.25
 01/03/2020     Bill Payment (Check)                                                   204407                  -243.38
 12/31/2019     Bill                                                                   300030064               243.38


Ford Motor Credit
 12/18/2019     Bill Payment (Check)                                                   204395               -1,432.93
 11/21/2019     Bill                                                                   58411042-112119        1,432.93
 01/03/2020     Bill Payment (Check)                                                   204408               -1,432.93
 01/03/2020     Bill                                                                   58411042-122719        1,432.93
 02/26/2020     Bill Payment (Check)                                                   204549               -1,432.93
 02/03/2020     Bill                                                                   58411042-020320        1,432.93


Higher Power Hydraulic Doors
 12/03/2019     Bill Payment (Check)                                                   204354              -54,250.00
 10/23/2019     Bill                   1090001                                         7571 [1090001]      57,100.00
 11/20/2019     Vendor Credit          1090001                                         7638-CM [1090001]    -2,850.00
 12/03/2019     Bill Payment (Check)                                                   204355              -57,100.00
 10/23/2019     Bill                   1090001                                         7572 [1090001]      57,100.00
 12/03/2019     Bill Payment (Check)                                                   204356              -75,910.00
 11/04/2019     Bill                   1090001                                         7605 [1090001]      75,910.00
 12/03/2019     Bill Payment (Check)                                                   204357                  -200.00



                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00                             5/12
        Case:20-12052-MER Doc#:1 Filed:03/18/20                      Entered:03/18/20 18:56:35 Page12 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                  AMOUNT
 11/16/2019     Bill                   1090001                                         7536-01 [1090001]       200.00
 12/18/2019     Bill Payment (Check)                                                   204390              -71,304.00
 11/05/2019     Bill                   1090001                                         7611 [1090001]      71,304.00
 01/03/2020     Bill Payment (Check)                                                   204420              -71,304.00
 11/05/2019     Bill                   1090001                                         7612 [1090001]      71,304.00
 02/12/2020     Bill Payment (Check)                                                   204498                  -400.00
 01/08/2020     Bill                   1090001                                         7715 [1090001]          400.00


IPFS Corporation
 12/03/2019     Bill Payment (Check)                                                   204336               -2,784.17
 12/03/2019     Bill                                                                   120319-CAO-917907      2,784.17
 12/03/2019     Bill Payment (Check)                                                   204337               -6,453.46
 12/03/2019     Bill                                                                   120319-TXA-504402      6,453.46
 01/06/2020     Bill Payment (Check)                                                   204424               -2,784.17
 01/03/2020     Bill                                                                   010320-CAO-917907      2,784.17
 01/06/2020     Bill Payment (Check)                                                   204425               -6,453.46
 01/03/2020     Bill                                                                   010320-TXA-504402      6,453.46
 02/03/2020     Bill Payment (Check)                                                   204471               -6,453.46
 02/03/2020     Bill                                                                   020320-TXA-504402      6,453.46
 02/03/2020     Bill Payment (Check)                                                   204472               -2,784.17
 02/03/2020     Bill                                                                   020320-CAO-917907      2,784.17


Jerome Andrew Bradley Jr
 02/03/2020     Bill Payment (Check)                                                   204473               -3,500.00
 02/03/2020     Bill                                                                   Retainer020320         3,500.00


Joeris General Contractors, Ltd
 02/12/2020     Bill Payment (Check)                                                   204529              -35,700.00
 06/30/2019     Bill                                                                   19051-003           35,700.00


Keller Custom Signs
 02/03/2020     Bill Payment (Check)                                                   204474              -19,161.72
 01/21/2020     Bill                   1280002                                         20-0069 [1280002]   11,991.66
 01/21/2020     Bill                   1280003                                         20-0070 [1280003]      7,170.06


Labor Finders
 12/03/2019     Bill Payment (Check)                                                   204338                  -287.75
 11/29/2019     Bill                                                                   21-5-16583              287.75
 12/18/2019     Bill Payment (Check)                                                   204376               -1,214.64
 12/06/2019     Bill                                                                   21-5-16600              268.91
 12/13/2019     Bill                                                                   21-5-16619               80.44
 12/13/2019     Bill                                                                   21-5-16618              865.29
 02/03/2020     Bill Payment (Check)                                                   204475                   -70.44
 01/24/2020     Bill                                                                   21-5-16681               70.44


Landmark Plumbing and Heating, Inc.
 12/03/2019     Bill Payment (Check)                                                   204339                  -287.50
 11/19/2019     Bill                   1030002                                         34323 [1030002]         287.50




                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00                             6/12
        Case:20-12052-MER Doc#:1 Filed:03/18/20                        Entered:03/18/20 18:56:35 Page13 of 50
DATE              TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                         AMOUNT
Martin Marietta
 12/18/2019       Bill Payment (Check)                                                   204377                       -460.06
 11/30/2019       Bill                                                                   27607237                      460.06


MB Law Group
 12/18/2019       Bill Payment (Check)                                                   204378                      -4,480.00
 11/30/2019       Bill                                                                   16202                       4,480.00
 02/03/2020       Bill Payment (Check)                                                   204476                      -6,467.50
 01/01/2020       Bill                                                                   16442                       6,467.50
 02/22/2020       Bill Payment (Check)                                                   204545                    -14,072.50
 01/31/2020       Bill                                                                   16599                      13,747.50
 01/31/2020       Bill                                                                   16600                         325.00
 03/03/2020       Bill Payment (Check)                                                   204556                      -6,837.50
 03/03/2020       Bill                                                                   16627                       6,402.50
 03/03/2020       Bill                                                                   16628                         435.00


McDonald Paving & Chip Sealing, LLC
 12/18/2019       Bill Payment (Check)                                                   204392                    -35,628.10
 12/17/2019       Bill                   1030002                                         7800-7801-7746Retain       35,628.10


Metal Building Services, LLC
 02/26/2020       Bill Payment (Check)                                                   204552                      -3,500.00
 11/08/2019       Bill                   1210003                                         728 [1210003]               3,500.00


Metro Contracting Company, LLC
 12/03/2019       Bill Payment (Check)                                                   204358                  -1,736,752.96
 10/31/2019       Bill                   1090001                                         Pay App 8 [1090001]     1,736,752.96
 01/17/2020       Bill Payment (Check)                                                   204455                   -925,000.00
 12/01/2019       Bill                   1090001                                         Pay App 9 [1090001]     1,542,199.98
 01/17/2020       Bill Payment (Check)                                                   204456                    -69,034.87
 01/01/2020       Bill                   1090001                                         Pay App 10-Epoxy [109     117,629.41
 01/27/2020       Bill Payment (Check)                                                   204459                   -617,199.98
 12/01/2019       Bill                   1090001                                         Pay App 9 [1090001]     1,542,199.98
 01/27/2020       Bill Payment (Check)                                                   204493                    -48,594.54
 01/01/2020       Bill                   1090001                                         Pay App 10-Epoxy [109     117,629.41
 02/12/2020       Bill Payment (Check)                                                   204499                  -1,382,873.34
 01/02/2020       Bill                   1090001                                         Pay App 10 [1090001]    1,382,873.34
 02/25/2020       Bill Payment (Check)                                                   204548                    -69,427.27
 02/24/2020       Bill                                                                   20-002                     69,427.27


Microsoft
 12/18/2019       Bill Payment (Check)                                                   204379                       -361.81
 12/04/2019       Bill                                                                   E05009TJI4                     60.00
 12/04/2019       Bill                                                                   E05009TL67                     59.23
 12/04/2019       Bill                                                                   E05009TL68                    222.58
 12/04/2019       Bill                                                                   E05009TMYA                     20.00
 01/17/2020       Bill Payment (Check)                                                   204443                       -329.16
 01/04/2020       Bill                                                                   E0500A29GR                     16.00
 01/04/2020       Bill                                                                   E0500A29EF                    128.20



                                            Tuesday, March 10, 2020 11:28 AM GMT-06:00                                   7/12
        Case:20-12052-MER Doc#:1 Filed:03/18/20                       Entered:03/18/20 18:56:35 Page14 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                 NUM                   AMOUNT
 01/04/2020     Bill                                                                    E0500A29EG               94.00
 01/04/2020     Bill                                                                    E0500A2578               90.96
 02/18/2020     Bill Payment (Check)                                                    204542                  -466.34
 02/04/2020     Bill                                                                    E0500AAWLX              168.87
 02/04/2020     Bill                                                                    E0500AARHR               23.61
 02/04/2020     Bill                                                                    E0500AAWLW              124.83
 02/04/2020     Bill                                                                    E0500AAT3P              149.03


Monroe Roofing, Inc.
 12/03/2019     Bill Payment (Check)                                                    204340                  -433.00
 11/20/2019     Bill                                                                    21645                   433.00


Northwest Parkway LLC
 01/03/2020     Bill Payment (Check)                                                    204419                    -8.90
 12/25/2019     Bill                   Northwest Parkway Toll to BJC for meeting        10377734                   8.90


Phi Whitaker dba IHP Creative, LLC
 12/03/2019     Bill Payment (Check)                                                    204341                -1,562.40
 11/27/2019     Bill                                                                    2019.026               1,562.40
 12/18/2019     Bill Payment (Check)                                                    204380                -1,578.00
 12/12/2019     Bill                                                                    2019.028               1,578.00
 02/03/2020     Bill Payment (Check)                                                    204477                  -588.00
 01/16/2020     Bill                                                                    2020.001                588.00


Project Control (Linked to RedTeam)
 12/03/2019     Bill Payment (Check)                                                    204359               -13,000.00
 10/31/2019     Bill                   1090001                                          PC018378 [1090001]   13,000.00
 02/12/2020     Bill Payment (Check)                                                    204500                -5,022.25
 12/31/2019     Bill                   1090001                                          PC018499 [1090001]     5,000.00
 12/31/2019     Bill                   1090001                                          PC018539 [1090001]       22.25


Raba Kistner, Inc.
 12/03/2019     Bill Payment (Check)                                                    204360               -14,503.50
 10/25/2019     Bill                   1090001                                          S135513 [1090001]    14,503.50
 02/03/2020     Bill Payment (Check)                                                    204490               -10,688.50
 11/11/2019     Bill                   1090001                                          S135621 [1090001]    10,688.50
 02/12/2020     Bill Payment (Check)                                                    204527               -12,498.50
 12/11/2019     Bill                   1090001                                          S135864 [1090001]    12,498.50


Rocky Mountain Tech Team
 12/03/2019     Bill Payment (Check)                                                    204342                  -467.55
 11/21/2019     Bill                                                                    67796                   207.55
 12/01/2019     Bill                                                                    68176                   260.00
 12/18/2019     Bill Payment (Check)                                                    204381                  -825.00
 12/10/2019     Bill                                                                    68445                   825.00
 01/03/2020     Bill Payment (Check)                                                    204410                  -260.00
 01/01/2020     Bill                                                                    68854                   260.00
 01/17/2020     Bill Payment (Check)                                                    204444                -1,012.50
 01/10/2020     Bill                                                                    69161                  1,012.50



                                           Tuesday, March 10, 2020 11:28 AM GMT-06:00                             8/12
        Case:20-12052-MER Doc#:1 Filed:03/18/20                     Entered:03/18/20 18:56:35 Page15 of 50
DATE           TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                      AMOUNT
 02/03/2020    Bill Payment (Check)                                                   204478                    -260.00
 12/13/2019    Bill                                                                   69588                      260.00
 02/18/2020    Bill Payment (Check)                                                   204543                   -1,425.00
 02/10/2020    Bill                                                                   69921                    1,425.00
 03/02/2020    Bill Payment (Check)                                                   204555                    -170.00
 03/01/2020    Bill                                                                   70342                      170.00


Rogue Architecture, Inc
 02/03/2020    Bill Payment (Check)                                                   204479                   -2,500.00
 12/31/2019    Bill                   1210003                                         2019.49-CC100 [121000    2,500.00


RS&H, Inc.
 12/18/2019    Bill Payment (Check)                                                   204393                   -7,011.00
 12/03/2019    Bill                   1210003                                         2240010004-1 [1210003    7,011.00
 01/17/2020    Bill Payment (Check)                                                   204454                   -5,593.20
 01/03/2020    Bill                   1210003                                         2240010004-2 [1210003    5,593.20


RVK
 12/03/2019    Bill Payment (Check)                                                   204361                  -12,506.53
 10/25/2019    Bill                   1090001                                         19163A [1090001]        12,506.53
 02/03/2020    Bill Payment (Check)                                                   204491                  -36,980.12
 11/13/2019    Bill                   1090001                                         19257B-1 [1090001]       6,400.00
 11/01/2019    Bill                   1090001                                         19163B-1 [1090001]      19,200.00
 11/13/2019    Bill                   1090001                                         19257A [1090001]        11,380.12
 02/12/2020    Bill Payment (Check)                                                   204528                   -9,990.08
 12/18/2019    Bill                   1090001                                         19347B-Partial [10900    9,990.08


San Antonio Water System
 02/18/2020    Bill Payment (Check)                                                   204544                    -939.25
 02/14/2020    Bill                                                                   001180863-021420           255.23
 02/14/2020    Bill                                                                   001180862-021420           255.23
 02/14/2020    Bill                                                                   001180861-021420           428.79


Save the Cowboy
 12/18/2019    Bill Payment (Check)                                                   204382                    -500.00
 12/17/2019    Bill                                                                   12/17/2019                 500.00
 01/17/2020    Bill Payment (Check)                                                   204445                    -500.00
 01/16/2020    Bill                                                                   01/16/20                   500.00
 02/19/2020    Bill Payment (Check)                                                                             -500.00
 02/18/2020    Bill                                                                   02/18/20                   500.00


Seedmasters
 01/13/2020    Bill Payment (Check)                                                   204428                  -25,000.00
 09/01/2019    Bill                   1030002                                         3274 [1030002]          51,222.00


Sensera Systems
 12/03/2019    Bill Payment (Check)                                                   204343                    -494.18
 11/25/2019    Bill                                                                   5777572154572800           247.09
 11/25/2019    Bill                   1210003                                         5289978677428224 [121      247.09


                                         Tuesday, March 10, 2020 11:28 AM GMT-06:00                                9/12
         Case:20-12052-MER Doc#:1 Filed:03/18/20                     Entered:03/18/20 18:56:35 Page16 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                      AMOUNT
 01/03/2020     Bill Payment (Check)                                                   204411                    -247.09
 12/25/2019     Bill                   1210003                                         6461167170486272 [121      247.09
 01/03/2020     Bill Payment (Check)                                                   204415                    -247.09
 12/25/2019     Bill                                                                   6409296447799296           247.09
 02/03/2020     Bill Payment (Check)                                                   204480                    -494.18
 01/25/2020     Bill                                                                   6368262414139392           247.09
 01/25/2020     Bill                   1210003                                         6446385486888960 [121      247.09


Signature Flight Support Corporation
 12/03/2019     Bill Payment (Check)                                                   204344                    -432.60
 11/15/2019     Bill                                                                   V-L-44-700                 432.60
 01/03/2020     Bill Payment (Check)                                                   204412                    -432.60
 12/31/2019     Bill                                                                   V-L-44-713                 432.60
 02/03/2020     Bill Payment (Check)                                                   204481                    -432.60
 01/15/2020     Bill                                                                   V-L-44-726                 432.60


Southwest Erosion Control, Inc.
 12/03/2019     Bill Payment (Check)                                                   204345                    -541.25
 11/22/2019     Bill                   1040002                                         150919 [1040002]           541.25
 12/18/2019     Bill Payment (Check)                                                   204383                    -541.25
 12/09/2019     Bill                   1040002                                         152923 [1040002]           541.25
 02/03/2020     Bill Payment (Check)                                                   204482                    -541.25
 01/23/2020     Bill                                                                   154878                     541.25


Stratagem
 03/09/2020     Bill Payment (Check)                                                   10007                   -12,500.00
 11/30/2019     Bill                                                                   38722                    4,317.50
 11/30/2019     Bill                                                                   38429A                   5,500.00
 12/31/2019     Bill                                                                   39381                    2,682.50


Sunbelt Rentals, Inc.
 12/03/2019     Bill Payment (Check)                                                   204347                   -2,155.72
 11/12/2019     Bill                   1040002                                         95640184-0001 [104000      768.29
 11/13/2019     Bill                   1040002                                         94472776-0002 [104000    1,387.43


TexCon
 12/27/2019     Bill Payment (Check)                                                   204397                  -54,546.40
 11/22/2019     Bill                   1040002                                         Retainage-Park-Lot [1   54,546.40


Time Warner Cable (Spectrum)
 12/18/2019     Bill Payment (Check)                                                   204385                    -361.52
 12/01/2019     Bill                                                                   5063105120119              144.82
 12/01/2019     Bill                                                                   1538978120119               95.85
 12/10/2019     Bill                                                                   0532723121019               25.00
 12/01/2019     Bill                                                                   1539026120119               95.85
 01/03/2020     Bill Payment (Check)                                                   204414                    -142.81
 12/15/2019     Bill                                                                   0532723121519              142.81
 01/17/2020     Bill Payment (Check)                                                   204448                    -146.99
 01/01/2020     Bill                                                                   5063105010120              146.99



                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00
                                                                                                                   10/12
         Case:20-12052-MER Doc#:1 Filed:03/18/20                     Entered:03/18/20 18:56:35 Page17 of 50
DATE            TRANSACTION TYPE       MEMO/DESCRIPTION                                NUM                      AMOUNT
 02/03/2020     Bill Payment (Check)                                                   204483                    -234.48
 01/15/2020     Bill                                                                   1538978011520              234.48
 02/03/2020     Bill Payment (Check)                                                   204484                    -158.48
 01/15/2020     Bill                                                                   1539026011520              158.48


TOROTLAN 2, LLC
 12/03/2019     Bill Payment (Check)                                                   204348                   -1,600.00
 12/03/2019     Bill                                                                   DecRent2019              1,600.00
 01/03/2020     Bill Payment (Check)                                                   204416                   -1,600.00
 01/03/2020     Bill                                                                   JanRent2020              1,600.00
 02/03/2020     Bill Payment (Check)                                                   204485                   -1,600.00
 02/03/2020     Bill                                                                   FebRent2020              1,600.00
 03/03/2020     Bill Payment (Check)                                                   204561                   -1,600.00
 03/02/2020     Bill                                                                   MarRent2020              1,600.00
 03/09/2020     Bill Payment (Check)                                                   10003                    -1,600.00
 03/09/2020     Bill                                                                   AprRent2020              1,600.00


United Site Services of Texas, Inc.
 12/03/2019     Bill Payment (Check)                                                   204349                    -141.32
 11/27/2019     Bill                                                                   114-9510882                141.32


Wadsworth Garber Warner Conrardy, P.C.
 02/12/2020     Bill Payment (Check)                                                   204530                   -2,500.00
 02/12/2020     Bill                                                                                            2,500.00


Waste Connections Lone Star, Inc.
 12/18/2019     Bill Payment (Check)                                                   204386                    -471.71
 12/01/2019     Bill                                                                   1713259                    471.71
 01/17/2020     Bill Payment (Check)                                                   204450                    -104.55
 01/01/2020     Bill                                                                   1808927                    104.55


WesternSATLeasing
 02/13/2020     Bill Payment (Check)                                                                           -76,392.33
 01/01/2020     Bill                                                                   JanLeasePmt             76,392.33


Weston Solutions, Inc.
 01/27/2020     Bill Payment (Check)                                                   204460                  -11,483.61
 11/18/2019     Bill                   1090001                                         NOV2019-01078 [109000   11,483.61


Williams Scotsman, Inc.
 12/03/2019     Bill Payment (Check)                                                   204350                    -538.81
 12/02/2019     Bill                                                                   6239886                    161.52
 11/10/2019     Bill                                                                   6186074                    192.92
 10/10/2019     Bill                                                                   6129069                    184.37
 12/18/2019     Bill Payment (Check)                                                   204387                   -4,427.07
 12/01/2019     Bill                                                                   5753402                  2,160.77
 12/01/2019     Bill                                                                   5666620                    878.32
 12/06/2019     Bill                                                                   7352154                    653.10
 12/01/2019     Bill                                                                   5609261                    734.88


                                          Tuesday, March 10, 2020 11:28 AM GMT-06:00
                                                                                                                   11/12
       Case:20-12052-MER Doc#:1 Filed:03/18/20              Entered:03/18/20 18:56:35 Page18 of 50
DATE       TRANSACTION TYPE   MEMO/DESCRIPTION                                NUM                AMOUNT




                                 Tuesday, March 10, 2020 11:28 AM GMT-06:00
                                                                                                     12/12
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page19 of 50
 Debtor      Lone Western Star Development LLC                                                              Case number (if known)




           None.

               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Temporary airplane hangar was                             $0.00                                                      March 19, 2019             $346,143.63
       leased to Debtor by Mahaffey USA
       to assist Debtor with construction
       of Colorado Springs airport project
       at 5723 Camber View. Due to high
       winds, the hangar collapsed.
       Debtor's broker, CoWest Insurance
       Group, failed to renew the builder's
       risk policy for the project.


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                           Entered:03/18/20 18:56:35 Page20 of 50
 Debtor        Lone Western Star Development LLC                                                         Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Wadsworth Garber Warner
                Conrardy, P.C.
                2580 West Main Street
                Suite 200
                Littleton, CO 80120                                                                                            2/12/20                $8,750.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1 Federal Insurance Company                            Claim against CoWest Insurance Group
       .    15 Mountain View Road                                relating to hangar collapse (see SOFA 10)
               Warren                                            assigned to Federal Insurance Company
               Warren, NJ 07059                                  as subrogee of Mahaffey USA.                            March 12, 2020                     $0.00

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                           Entered:03/18/20 18:56:35 Page21 of 50
 Debtor      Lone Western Star Development LLC                                                          Case number (if known)




                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


           None

       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                            Entered:03/18/20 18:56:35 Page22 of 50
 Debtor      Lone Western Star Development LLC                                                          Case number (if known)



      medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Holly Ferris
                    341 S. Main St., Suite 102
                    Elizabeth, CO 80107
       26a.2.       Stratagem PC
                    14143 Denver West Parkway, Suite 450
                    Golden, CO 80401

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                            Entered:03/18/20 18:56:35 Page23 of 50
 Debtor      Lone Western Star Development LLC                                                          Case number (if known)




    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Holly Ferris
                    341 S. Main St., Suite 102
                    Elizabeth, CO 80107
       26c.2.       Stratagem PC
                    14143 Denver West Parkway, Suite 450
                    Golden, CO 80401

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

                Name and address of recipient                    Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                              March 1, 2019
       .    Bradley D. Henderson                                                                                         through
                5677 County Road 106                             Salary - $153,335.41                                    March 12,
                Elbert, CO 80106                                 Distributions - $91,300                                 2020

                Relationship to debtor
                CEO




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                            Entered:03/18/20 18:56:35 Page24 of 50
 Debtor      Lone Western Star Development LLC                                                          Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.2                                                                                                              March 1, 2019
       .    Suzy Henderson                                                                                               through
               5677 County Road 106                              Salary - $59,201.40                                     March 12,
               Elbert, CO 80106                                  Distributions - $61,334.97                              2020

               Relationship to debtor
               Office Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 18, 2020

 /s/ Bradley D. Henderson                                               Bradley D. Henderson
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Authorized Representative

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
         Case:20-12052-MER Doc#:1 Filed:03/18/20                                     Entered:03/18/20 18:56:35 Page25 of 50




                                                               United States Bankruptcy Court
                                                                      District of Colorado
 In re      Lone Western Star Development LLC                                                         Case No.
                                                                                Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Representative of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       March 18, 2020                                          /s/ Bradley D. Henderson
                                                                     Bradley D. Henderson/Authorized Representative
                                                                     Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                                                        Entered:03/18/20 18:56:35 Page26 of 50

 Fill in this information to identify the case:

 Debtor name            Lone Western Star Development LLC

 United States Bankruptcy Court for the:                       DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                125.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $                125.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                225.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        7,904,253.81


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           7,904,478.81




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                      Entered:03/18/20 18:56:35 Page27 of 50

 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Frost Bank                                               Operating account            3117                                             $0.00




           3.2.    Frost Bank                                               Main account                 3150                                             $0.00




           3.3.    Frost Bank                                               Business money market        3870                                             $0.00




           3.4.    Frost Bank                                               Office account               3141                                             $0.00




           3.5.    Frost Bank                                               Payroll account              3095                                             $0.00




           3.6.    Frost Bank                                               Wiring funds account         3109                                             $0.00



                                                                            Small Business
           3.7.    Community Banks of Colorado                              checking                     2788                                       $125.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                        Entered:03/18/20 18:56:35 Page28 of 50

 Debtor         Lone Western Star Development LLC                                                 Case number (If known)
                Name




 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                  $125.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            154,939.10   -                           154,939.10 = ....                           $0.00
                                              face amount                           doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                     Entered:03/18/20 18:56:35 Page29 of 50

 Debtor         Lone Western Star Development LLC                                             Case number (If known)
                Name

            See attached                                                                    $0.00                                  Unknown



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Server                                                                          $0.00                                  Unknown



 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                            $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
  Case:20-12052-MER Doc#:1 Filed:03/18/20          Entered:03/18/20 18:56:35 Page30 of 50

Western Equipment/Furniture List
Updated: 2‐19‐20

Model/Description          Quantity Condition
Desks
U Shaped Desk                      3 Good
L Shaped Desk                      9 Good
Work Desk                          6 Good

Chairs
Office Chairs                      18 Fair
Reception Chairs                   14 Good
Conference Chairs                   8 Good

Tables
Conference Table                   1 Good
Small Meeting Table                2 Good
Plan Table                         1 Fair

File Cabinets
4 Drawer File Cabinet              8 Fair
2 Drawer File Cabinet              3 Fair
Under Desk File Cabinet            2 Fair

TV's
43" TV                             4 Good
65" TV                             1 Good

Monitors/Stands
Monitors                           21 Good
Dual Arm Monitor Stand              2 Good
Single Arm Monitor Stand            1 Good

White Boards
4'x3' Whiteboard                   7 Good
6'x4' Whiteboard                   5 Good
5'x3' White Board                  1 Good

Printers
Desktop Printer                    3 Good

Computers
Microsoft Surface Pro 4            4   Fair/Poor
Microsoft Surface Pro 6            2   Good
Laptops                            7   Good
Desktop                            2   Good

Misc.
Toaster                            1   Fair
Keurig                             1   Fair
Patio Furniture                    2   Good
Bar top Table & Chairs             1   Good
         Case:20-12052-MER Doc#:1 Filed:03/18/20                                       Entered:03/18/20 18:56:35 Page31 of 50

 Debtor         Lone Western Star Development LLC                                            Case number (If known)
                Name



 73.       Interests in insurance policies or annuities
           General Liability Policy issued by ACE Property and
           Casualty Company                                                                                                       $0.00


           Environmental Policy issed by Westchester Surplus
           Lines Insurance Company                                                                                                $0.00



 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                   $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                                          Entered:03/18/20 18:56:35 Page32 of 50

 Debtor          Lone Western Star Development LLC                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $125.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                   $125.00        + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                      $125.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
         Case:20-12052-MER Doc#:1 Filed:03/18/20                                    Entered:03/18/20 18:56:35 Page33 of 50

 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                                     Entered:03/18/20 18:56:35 Page34 of 50

 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Colorado Department Of Revenue                            Check all that apply.
           Tax Audit Compliance Div.                                    Contingent
           1375 Sherman St                                              Unliquidated
           Denver, CO 80203-2246                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           1999 Broadway                                                Contingent
           MS 5012 DEN                                                  Unliquidated
           Denver, CO 80202                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   51109                               Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                                     Entered:03/18/20 18:56:35 Page35 of 50

 Debtor       Lone Western Star Development LLC                                                               Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $225.00    $225.00
           Texas Comptroller of Public                               Check all that apply.
           Accounts                                                     Contingent
           P.O. Box 149348                                              Unliquidated
           Austin, TX 78714                                             Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes owed
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $754.15
           A Cut Above Cabinets                                                        Contingent
           712 Valley St.                                                              Unliquidated
           Colorado Springs, CO 80915                                                  Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Subcontractor
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $162.00
           Aerial Photography, Inc.                                                    Contingent
           618 NE 26th Street                                                          Unliquidated
           Fort Lauderdale, FL 33305                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $4,529.50
           Alpha Testing, Inc.                                                         Contingent
           2209 Wisconsin St.                                                          Unliquidated
           Dallas, TX 75229                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $2,002.41
           American Fence Company, Inc.                                                Contingent
           3320 Roy Orr Blvd.                                                          Unliquidated
           Grand Prairie, TX 75050                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Materials/supplies
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $396,604.92
           Atlas Construction Group, LLC                                               Contingent
           c/o Ferguson Braswell Fraser Kubasta PC                                     Unliquidated
           2500 Dallas Pkwy, Suite 600                                                 Disputed
           Plano, TX 75093
                                                                                   Basis for the claim:     Subcontractor
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page36 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,122.49
          Bible Electric Inc.                                                   Contingent
          3740 Interpark Drive                                                  Unliquidated
          Colorado Springs, CO 80907                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $143,736.80
          Bratton Steel                                                         Contingent
          PO Box 541716                                                         Unliquidated
          Dallas, TX 75354-1716                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials/supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,844.35
          CaCo Architecture                                                     Contingent
          1412 Main Street, Suite 1600                                          Unliquidated
          Dallas, TX 75202                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,232.50
          CDS Muery                                                             Contingent
          3411 Magic Drive                                                      Unliquidated
          San Antonio, TX 78229                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          City of McKinney, Texas                                               Contingent
          222 N Tennessee St                                                    Unliquidated
          McKinney, TX 75069                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $448.80
          Comcast                                                               Contingent
          PO Box 60533                                                          Unliquidated
          City of Industry, CA 91716-0533                                       Disputed
          Date(s) debt was incurred 2/20-3/20
                                                                             Basis for the claim:    Services / uncleared check
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $169.74
          Cort Business Services Corp                                           Contingent
          600 S. Havana St.                                                     Unliquidated
          Aurora, CO 80012                                                      Disputed
          Date(s) debt was incurred 1/17/20
                                                                             Basis for the claim:    Services / uncleared check
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page37 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cort Business Services Corp                                           Contingent
          PO Box 17401                                                          Unliquidated
          Baltimore, MD 21297-1401                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,815.00
          Creative Visions                                                      Contingent
          6389 E. Mineral Pl.                                                   Unliquidated
          Englewood, CO 80112                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,965.76
          Dallas Door and Supply Co.                                            Contingent
          9101 Chancellor Row                                                   Unliquidated
          Dallas, TX 75247                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials/supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,780.09
          Eagle Stone Supply                                                    Contingent
          P.O. Box 5930                                                         Unliquidated
          Granbury, TX 76049                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Materials/supplies
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,664.00
          Eric Speigel                                                          Contingent
          P.O. Box 2686                                                         Unliquidated
          McKinney, TX 75070                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,065.40
          ESSL, LLC                                                             Contingent
          4544 Maxey Road                                                       Unliquidated
          Alvarado, TX 76009                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,670.00
          Excel Fire Protection Systems, LP                                     Contingent
          321 North Central Expressway #257                                     Unliquidated
          McKinney, TX 75070                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page38 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $222,256.06
          Facility Solutions Group, Inc.                                        Contingent
          2525 Walnut Lane, #100                                                Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services provided on TKI Project
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $197.17
          FedEx                                                                 Contingent
          PO Box 94515                                                          Unliquidated
          Palatine, IL 60094-4515                                               Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Services / uncleared check
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,894.38
          Firemans Paving Contractors                                           Contingent
          2313 E. Loop 820 N                                                    Unliquidated
          Fort Worth, TX 76118                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ford Motor Credit                                                     Contingent
          PO Box 650575                                                         Unliquidated
          Dallas, TX 75265-0575                                                 Disputed
          Date(s) debt was incurred 11/19
                                                                             Basis for the claim:    Lease of 2019 Ford F-150
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,785.00
          Frontier Fence                                                        Contingent
          42102 Comanche Creek Rd.                                              Unliquidated
          Kiowa, CO 80117                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,526,960.88
          Frost Bank                                                            Contingent
          PO Box 1600                                                           Unliquidated
          San Antonio, TX 78296                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Guaranty of construction loan agreement
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $95,000.00
          Frost Bank                                                            Contingent
          PO Box 1600                                                           Unliquidated
          San Antonio, TX 78296                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page39 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $123,438.96
          FSG Electric                                                          Contingent
          2525 Walnut Hill Lane, Suite 100                                      Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,890.87
          Glaser Energy Group Inc.                                              Contingent
          42102 Comanche Creek Rd.                                              Unliquidated
          Kiowa, CO 80117                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,809.00
          High Country Coatings, Inc.                                           Contingent
          715 N. Ventura St., Suite A                                           Unliquidated
          Aurora, CO 80011                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Hydro Turf, Inc.                                                      Contingent
          PO Box 303                                                            Unliquidated
          Larkspur, CO 80118                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,237.63
          IPFS Corporation                                                      Contingent
          PO Box 412086                                                         Unliquidated
          Kansas City, MO 64141                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Joeris General Contractors, Ltd                                       Contingent
          823 Arion Parkway                                                     Unliquidated
          San Antonio, TX 78216                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $357.36
          Labor Finders (Dallas)                                                Contingent
          P.O. Box 833353                                                       Unliquidated
          Richardson, TX 75083-3353                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page40 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,246.50
          Landmark Plumbing and Heating, Inc.                                   Contingent
          6160 Lake Shore Ct.                                                   Unliquidated
          Colorado Springs, CO 80915                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $920.12
          Martin Marietta                                                       Contingent
          1503 LBJ Freeway, Suite 400                                           Unliquidated
          Dallas, TX 75234                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,500.00
          Metal Building Services, LLC                                          Contingent
          9382 East Pioneer Drive                                               Unliquidated
          Parker, CO 80138                                                      Disputed
          Date(s) debt was incurred 2/26/20
                                                                             Basis for the claim:    Services / uncleared check
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,188,835.63
          Metro Contracting Company, LLC                                        Contingent
          990 Isom Road                                                         Unliquidated
          San Antonio, TX 78216                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $435,022.37
          MIINC, L.P.                                                           Contingent
          1960 W. Northwest Highway, Suite A                                    Unliquidated
          Dallas, TX 75220                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,184.00
          Mission Site Services LLC                                             Contingent
          416 Interchange Street, Suite 200                                     Unliquidated
          McKinney, TX 75071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,348.70
          Mountain High Painting                                                Contingent
          3370 Chelton Loop South                                               Unliquidated
          Colorado Springs, CO 80909                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page41 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          OxBlue Corporation                                                    Contingent
          1777 Ellsworth Ind. Blvd. NW                                          Unliquidated
          Atlanta, GA 30318                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,264.16
          Petra Coatings, Inc.                                                  Contingent
          533 Red Bird Lane                                                     Unliquidated
          Bowie, TX 76230                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $125,967.91
          Pioneer Sand Company Inc.                                             Contingent
          5000 Northpark Dr.                                                    Unliquidated
          Colorado Springs, CO 80918                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,590.00
          Polaris Surveying, Inc.                                               Contingent
          1903 Lelaray St., Suite 102                                           Unliquidated
          Colorado Springs, CO 80909                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,073.08
          Project Control                                                       Contingent
          17300 Henderson Pass, Suite 110                                       Unliquidated
          San Antonio, TX 78232                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Raba Kistner                                                          Contingent
          12821 W. Golden Lane                                                  Unliquidated
          San Antonio, TX 78249                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,033.00
          Rapid Fire Protection, Inc.                                           Contingent
          1530 Samco Road                                                       Unliquidated
          Rapid City, SD 57702                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page42 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Redline Fire Protection, LLC                                          Contingent
          14875 Landmark Blvd., Suite 102                                       Unliquidated
          Dallas, TX 75254                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $170.00
          Rocky Mountain Tech Team                                              Contingent
          2347 Curtis Street                                                    Unliquidated
          Denver, CO 80205                                                      Disputed
          Date(s) debt was incurred 3/2/20
                                                                             Basis for the claim:    Computer services / uncleared check
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rogue Architecture, Inc.                                              Contingent
          4100 Wadsworth Blvd., Ste. 300                                        Unliquidated
          Wheat Ridge, CO 80033                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,863.00
          RS&H, Inc.                                                            Contingent
          POBox 4850                                                            Unliquidated
          Jacksonville, FL 32201                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $133,033.54
          Rustin, LTD.                                                          Contingent
          2475 Waynoka Place                                                    Unliquidated
          Colorado Springs, CO 80915                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,793.25
          RVK                                                                   Contingent
          745 E. Mulberry Ave., Suite 601                                       Unliquidated
          San Antonio, TX 78212                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $78,545.88
          Schwob Building Company, Ltd.                                         Contingent
          2349 Glenda Lane                                                      Unliquidated
          Dallas, TX 75229                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page43 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,074.00
          Seedmasters, Inc.                                                     Contingent
          445 E. Cheyenne Mtn. Blvd.                                            Unliquidated
          Suite C #411                                                          Disputed
          Colorado Springs, CO 80906
                                                                             Basis for the claim:    Subcontractor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $118.19
          Sensera Systems                                                       Contingent
          17301 W. Colfax Ave., Suite 310                                       Unliquidated
          Golden, CO 80401                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Sierra Nevada Corporation                                             Contingent
          444 Saloman Cir.                                                      Unliquidated
          Sparks, NV 89434                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,487.69
          Simbeck & Associates, Inc.                                            Contingent
          38256 Highway 160                                                     Unliquidated
          Mancos, CO 81328                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,249.60
          Snider Industries, LLC                                                Contingent
          PO Box 891738                                                         Unliquidated
          Oklahoma City, OK 73189                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid contract balance / subcontractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,623.27
          Southwest Erosion Control, Inc.                                       Contingent
          6251 F.M. 2478                                                        Unliquidated
          McKinney, TX 75071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,424.70
          SPC Drywall Inc.                                                      Contingent
          2707 Pecan Ct.                                                        Unliquidated
          Princeton, TX 75407                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page44 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,994.62
          Sunbelt Rentals, Inc.                                                 Contingent
          7626 NE Killingsworth                                                 Unliquidated
          Portland, OR 97218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $99,000.00
          Texas Commercial Glass Concepts, LP                                   Contingent
          PO Box 2048                                                           Unliquidated
          Weatherford, TX 76086                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Texas Comptroller of Public Accounts                                  Contingent
          PO Box 149348                                                         Unliquidated
          Austin, TX 78714-9348                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,573.08
          Texas Sod & Landscape                                                 Contingent
          416 Interchange Street                                                Unliquidated
          McKinney, TX 75071                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $186,851.90
          TexCon                                                                Contingent
          6414 Walnut Hill Lane                                                 Unliquidated
          Dallas, TX 75230                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $147.00
          Time Warner Cable (Spectrum)                                          Contingent
          POBox 60074                                                           Unliquidated
          City of Industry, CA 91716-0074                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $291,038.39
          Titan Construction, LLC                                               Contingent
          621 SE 82nd St.                                                       Unliquidated
          Oklahoma City, OK 73149                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page45 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.00
          Torotlan 2, LLC                                                       Contingent
          17496 E. Weaver Dr.                                                   Unliquidated
          Aurora, CO 80016                                                      Disputed
          Date(s) debt was incurred      3/3/20                              Basis for the claim:    Accounts Payable -uncleared check
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,813.00
          Tri Dal Excavation, LTD.                                              Contingent
          540 Commerce St.                                                      Unliquidated
          Southlake, TX 76092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,765.90
          Tri Dal Utilities, LTD.                                               Contingent
          540 Commerce Street                                                   Unliquidated
          Southlake, TX 76092                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,048.72
          United Site Services of Texas, Inc.                                   Contingent
          PO Box 660475                                                         Unliquidated
          Dallas, TX 75266-0475                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,025.28
          Vanir Construction Management, Inc.                                   Contingent
          12211 W ALameda Pkwy, #202                                            Unliquidated
          Denver, CO 80228                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,921.18
          Veritas Advisory Group, Inc.                                          Contingent
          1601 Elm Street                                                       Unliquidated
          Suite 3600                                                            Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Verizon Wireless                                                      Contingent
          PO Box 660108                                                         Unliquidated
          Dallas, TX 75266-0108                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                              Entered:03/18/20 18:56:35 Page46 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104.55
          Waste Connections Lone Star, Inc.                                     Contingent
          PO Box 679859                                                         Unliquidated
          Dallas, TX 75267-9859                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $975.00
          Water Company, LLC                                                    Contingent
          2612 E. Platte Place                                                  Unliquidated
          Colorado Springs, CO 80909                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          WesternSAT Leasing Inc.                                               Contingent
          1301 Avenue of the Americas, 34th Floor                               Unliquidated
          New York, NY 10019                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,312.21
          Westwood Professional Services, Inc.                                  Contingent
          PO Box 856650                                                         Unliquidated
          Minneapolis, MN 55485-6650                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wildcat Construction Co, Inc.                                         Contingent
          PO Box 7039                                                           Unliquidated
          Colorado Springs, CO 80933                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,785.00
          William J. Sewald                                                     Contingent
          Frontier Fence                                                        Unliquidated
          42102 Comanche Creek Rd.                                              Disputed
          Kiowa, CO 80117
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,294.92
          Williams Scotsman, Inc.                                               Contingent
          16847 Interstate 35 North #2                                          Unliquidated
          Schertz, TX 78154-1267                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:20-12052-MER Doc#:1 Filed:03/18/20                                             Entered:03/18/20 18:56:35 Page47 of 50

 Debtor       Lone Western Star Development LLC                                                       Case number (if known)
              Name

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $12,239.25
           WIPFLI, LLP                                                          Contingent
           PO Box 3160                                                          Unliquidated
           Milwaukee, WI 53201-3160                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Atlas Construction Group
           1100 Summit Ave., Suite 8                                                                  Line     3.5
           Plano, TX 75074
                                                                                                             Not listed. Explain

 4.2       Colorado Attorney General
           1300 Broadway, 10th Floor                                                                  Line     2.1
           Denver, CO 80203
                                                                                                             Not listed. Explain

 4.3       Internal Revenue Service
           Centralized Insolvency Operation                                                           Line     2.2
           PO Box 7346
                                                                                                             Not listed. Explain
           Philadelphia, PA 19101-7346

 4.4       Ryan Headley
           Lovein RIbman PC                                                                           Line     3.59
           1225 S. Main St., Suite 200
                                                                                                             Not listed. Explain
           Grapevine, TX 76051

 4.5       Samuel H. Johnson
           Johnson Sparks                                                                             Line     3.20
           7161 Bishop Rd, Suite 220
                                                                                                             Not listed. Explain
           Plano, TX 75024

 4.6       U.S. Attorney General
           Attn: Civil Clerk                                                                          Line     2.2
           950 Pennsylvania Ave., NW
                                                                                                             Not listed. Explain
           Washington, DC 20530

 4.7       U.S. Attorney, District of Colorado
           Attn: Civil Clerk                                                                          Line     2.2
           1225 17th Street, Suite 700
                                                                                                             Not listed. Explain
           Denver, CO 80202


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                         225.00
 5b. Total claims from Part 2                                                                            5b.    +     $                   7,904,253.81

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      7,904,478.81




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
         Case:20-12052-MER Doc#:1 Filed:03/18/20                                      Entered:03/18/20 18:56:35 Page48 of 50

 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease of 2019 Ford
             lease is for and the nature of               F150
             the debtor's interest

                  State the term remaining                11-19 thru 10-21

             List the contract number of any                                          Ford Credit
                   government contract


 2.2.        State what the contract or                   Design-Build
             lease is for and the nature of               Agreement for
             the debtor's interest                        Colorado Springs
                                                          Project
                  State the term remaining                10/9/2018-2/15/2019
                                                                                      TKC CCLXXI, LLC
             List the contract number of any                                          4500 Cameron Valley Pkwy, Suite 400
                   government contract                                                Charlotte, NC 28211


 2.3.        State what the contract or                   Construction
             lease is for and the nature of               Agreement 1/17/19 for
             the debtor's interest                        San Antonio Project

                  State the term remaining
                                                                                      WesternSAT Leasing Inc.
             List the contract number of any                                          1301 Avenue of the Americas, 34th Floor
                   government contract                                                New York, NY 10019




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case:20-12052-MER Doc#:1 Filed:03/18/20                                  Entered:03/18/20 18:56:35 Page49 of 50

 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Bradley D.                        5677 County Road 106                              Frost Bank                         D
             Henderson                         Elbert, CO 80106                                                                     E/F       3.25
                                                                                                                                    G




    2.2      Bradley D.                        5677 County Rd 106                                Frost Bank                         D
             Henderson                         Elbert, CO 80106                                                                     E/F       3.26
                                                                                                                                    G




    2.3      WesternTKILeasi                   5677 County Road 106                              Frost Bank                         D
             ng, Inc.                          Elbert, CO 80106                                                                     E/F       3.25
                                                                                                                                    G




    2.4      WesternTKILeasi                   5677 County Road 106                              Frost Bank                         D
             ng, Inc.                          Elbert, CO 80106                                                                     E/F       3.26
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
         Case:20-12052-MER Doc#:1 Filed:03/18/20                                               Entered:03/18/20 18:56:35 Page50 of 50




 Fill in this information to identify the case:

 Debtor name         Lone Western Star Development LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 18, 2020                          X /s/ Bradley D. Henderson
                                                                       Signature of individual signing on behalf of debtor

                                                                       Bradley D. Henderson
                                                                       Printed name

                                                                       Authorized Representative
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
